Title: To Benjamin Franklin from William Franklin, 6 January 1772
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Burlington Janry 6, 1772
The Session of the Assembly which ended the 21st. Ulto. and the Xmas Holidays since, have so engrossed my Time, that I have not been able to write you fully as I intended. At present I have taken up the Pen principally to acquaint you that I have had a very amicable Session, contrary to the Expectation of every Body, and indeed contrary to the Intention of most of the Members of the Assembly. I have carried two Points of great Difficulty, with which I suppose the M[inistr]y will not be a little p[leased.] One is the Supply for the Troops, and the other is, leaving out those Words in the Support Bill, which the Board of T. look’d upon as meant to establish the Assembly’s Claim of the sole Right of appointing an Agent. This last, however, I suppose you [will] not be altogether pleas’d with. However, it really (inter nos) makes no kind of Difference, and yet will satisfy the M[inistr]y as it will appear to be a Point gained. I will explain this in a future Letter.
I send you by this Opp[ortunit]y your Appointment duely certified, and the rough Draft of some Mes[sages] which I sent the Assembly, and Copies of their Answers. Further Particulars of the Session I must refer to my [next,] which shall be soon.
Messrs. Galloway and Foxcroft have informed me that they have wrote to you, Mr. Jackson, [and] Mr. Todd, fully with respect to the Grants said [to] have been made by the Government of Virginia, of Lands which will fall in the proposed New Colony. If the Accounts which those Gentlemen have received are just, we shall have very little worth our Attention unless the Bounds are considerably enlarged. But I can hardly believe that Lord Botetourt had any Authority to grant Land on the other side of the Allegany Mountains. The King’s Proclamation of the 7th. of Octr. 1763 prohibited all such Grants. It also seems improbable to me, that the Crown should, thro’ Lord Botetourt, give the Virginians Leave to purchase of the southern Indians the very Land which the Crown had before purchased of the Six Nations, and vest them with a Right to the Lands so purchased, at the very Time there was a Negotiation on Foot for the Disposal of them to a Company in England. I have several more Things to mention to you on this Head, but my Time will not permit.
Betsy joins me in wishing you many happy new Years. I am, Honoured Sir, Your ever dutiful Son
Wm: Franklin

Our Love to Mr. Bache, to whom I intend writing in a few Days. His dear Boy I have just heard is well, and quite free from all Apprehensions of the Small Pox. Please to forward the enclosed to the C. Justice with my Comp[liment]s and let him know that I receiv’d his Letter and shall write to him by the next Packet.

